By the Court.

This appeal is from an order of the district court requiring and directing creditors to file their claims against certain insolvent debtors, with releases thereof, as provided by Laws 1881, c. 148, § 10, within a prescribed period of time, or be forever barred from claiming any benefit under an assignment made by said debtors of all of their property not exempt from seizure and sale upon execution in trust for the benefit of all of their creditors. The deed of assignment does not differ in form from that considered in Re Bird, 39 Minn. 520, (40 N.W. Rep. 827.) The facts may have warranted an assignment by the terms of which releases could have been exacted as a condition for participating in the trust funds, but such an assignment was not made. For the reasons stated in the case just referred to, the order must be modified. It is quite evident, however, from the record, that the point upon which our decision is based was not presented by the appellants upon the argument below. The order appealed from is vacated in so far as it requires creditors to file releases with their claims.